[Cite as State v. Lusane, 2020-Ohio-4643.]


                                   IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


STATE OF OHIO,                                         :        MEMORANDUM OPINION

                 Plaintiff-Appellee,                   :
                                                                CASE NO. 2020-P-0062
       -vs-                                            :

MATTHEW M. LUSANE,                                     :

                 Defendant-Appellant.                  :


Criminal Appeal from the Portage County Court of Common Pleas, Case No. 2002 CR
00278.

Judgment: Appeal dismissed.

Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

Matthew M. Lusane, pro se, P.O. Box 465, Ravenna, OH                        44266 (Defendant-
Appellant).


MARY JANE TRAPP, J.

        {¶1}     On August 14, 2020, appellant, Matthew M. Lusane, filed a pro se notice

of    appeal      from      the     trial    court’s   July   14,   2020   entry   denying   his

motion to waive all fines and costs without a hearing.

        {¶2}     A timely notice of appeal from the July 14th entry was due on or before

August 13, 2020, which was not a holiday or a weekend. Thus, the appeal is untimely

filed by one day.

        {¶3}     App.R. 4(A)(1) states in part:
       {¶4}   “[A] party who wishes to appeal from an order that is final upon its entry

shall file the notice of appeal required by App.R. 3 within 30 days of that entry.”

       {¶5}   App.R. 5(A) states, in relevant part:

       {¶6}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

       {¶7}   “(a) Criminal proceedings; * * *

       {¶8}    “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. Concurrently with the filing of the motion, the movant shall file with the clerk of the

trial court a notice of appeal in the form prescribed by App.R. 3 and shall file a copy of

the notice of the appeal in the court of appeals. * * *”

       {¶9}   In the present case, appellant has neither complied with the thirty-day rule

set forth in App.R. 4(A)(1) nor sought leave to appeal.         Thus, this court is without

jurisdiction to consider the appeal. Appellant has a remedy under App.R. 5(A) to file an

untimely appeal from a criminal judgment.

       {¶10} The appeal is hereby sua sponte dismissed as being untimely.


TIMOTHY P. CANNON, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                              2